United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
LYONS VA MEDICAL CENTER, Lyons, NJ,
Employer
__________________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 20-0823
Issued: February 25, 2022

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On March 3, 2020 appellant, through counsel, filed a timely appeal from an October 21,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of
the Appellate Boards docketed the appeal as Docket No. 20-0823.
On March 28, 2018 appellant, then a 34-year-old human resources specialist, filed a
traumatic injury claim (Form CA-1) alleging that on March 23, 2018 he injured his lower back and
left wrist/forearm when an elevator he was riding abruptly stopped or dropped, causing him to be

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

tossed into the air and then land on his knees and palms of his hands while in the performance of
duty.2 He did not stop work.
By decision dated May 9, 2018, OWCP denied appellant’s traumatic injury claim, finding
that the medical evidence of record was insufficient to establish that his diagnosed medical
condition was causally related to the accepted March 23, 2018 employment incident.
On May 16, 2018 appellant, through counsel, requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review. Following a preliminary review, by
decision dated August 2, 2018, the hearing representative remanded the case to OWCP for further
development of the medical evidence.
By decision dated April 9, 2019, OWCP again denied appellant’s traumatic injury claim,
finding that the medical evidence of record was insufficient to establish that his diagnosed medical
condition was causally related to the accepted March 23, 2018 employment incident. On April 15,
2019 appellant, through counsel, requested an oral hearing before a representative of OWCP’s
Branch of Hearings and Review.
By decision dated October 21, 2019, the hearing representative affirmed OWCP’s April 9,
2019 decision. She referenced OWCP File No. xxxxxx692 in the decision.
The Board, having duly considered this matter, finds that this case is not in posture for
decision. OWCP’s procedures provide that cases should be administratively combined when
correct adjudication of the issues depends on frequent cross-referencing between files. 3 For
example, if a new injury claim is reported for an employee who previously filed an injury claim
for a similar condition of the same part of the body, doubling is required. 4 Herein, appellant has a
prior claim accepted under OWCP File No. xxxxxx692 for a low back condition, which is the same
region of the body at issue in the claim presently before the Board.
Therefore, for a full and fair adjudication, the case must be remanded to OWCP to
administratively combine the current case record, OWCP File No. xxxxxx836, with OWCP File
No. xxxxxx692. Following this and other such further development as deemed necessary, OWCP
shall issue a de novo decision. Accordingly,

2

OWCP assigned the present claim OWCP File No. xxxxxx836. Appellant has a previously-accepted traumatic
injury claim for a February 2, 2015 low back strain under OWCP File No. xxxxxx692. Appellant’s claims have not
been administratively combined.
3

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
4

Id.; H.B., Docket No 20-1298 (issued November 22, 2021); S.G., Docket No. 21-0396 (issued September 27,
2021); R.L., Docket No. 20-0901 (issued July 27, 2021); M.E., Docket No. 21-0094 (issued May 27, 2021); L.M.,
Docket No. 19-1490 (issued January 29, 2020); L.H., Docket No 18-1777 (issued July 2, 2019).

2

IT IS HEREBY ORDERED THAT the October 21, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: February 25, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

